DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 17 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10, 14-15, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 2016/0215969 A1) in view of Peck et al. (US 2016/0047538 A1).
With respect to claim 1:	Zhai teaches a high mast luminaire (1) comprising: a driver housing (9); and a light engine housing (2) coupled to the driver housing (see Fig. 5) and including a wall (204) extending around an outer circumference of the light engine housing (see Fig. 4), the wall defining an interior space (205) in which a plurality of LED light engines are located (32), the light engine housing further comprising a plurality of air flow channels (24) on an outer side of the wall (see Fig. 2) such that the plurality of air flow channels are separated from the plurality of LED light engines by the wall (see Fig. 2), wherein a top surface of the light engine housing is disposed between the LED light engines and the driver housing (see Fig. 5).
Zhai does not teach that the top surface of the light engine housing is flat.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by using only fins protruding from the sides of the light engine housing as Peck teaches in order to provide convection of heat to the outside environment (Peck paragraph 24) while obtaining a reduction in size, weight, and cost (Peck paragraph 30).
With respect to claim 2:	Zhai teaches “wherein the air flow channels extend from the wall to an outer rim (23)”.
With respect to claim 3:	Zhai teaches “wherein at least one of the air flow channels includes at least a first fin (223) protruding into the air flow channel (see Fig. 1)”.
With respect to claim 4:	Zhai teaches “the luminaire of claim 2 (see above), wherein at least one of the air flow channels (24) includes at least a first fin (223) protruding into the air flow channel (see Fig. 1)”.
Zhai does not specifically teach that the fin prodrudes “radially from the wall”.
However, Peck teaches a luminaire (100) having fins (108) protruding radially from the wall (see Figs. 1, 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the wall fins of Peck in order to provide convection of heat to the outside environment (Peck paragraph 24).
With respect to claim 5:	Zhai teaches “further including a plurality of reflector assemblies (41), each reflector assembly adjacent to one or more LEDs (see Fig. 4)”.

With respect to claim 8:	Zhai teaches “wherein the plurality of LED light engines are located within an interior space proximate to a radially interior side of the wall (see Fig. 4)”.
With respect to claim 10:	Zhai teaches “The luminaire of claim 1 (see above)”.
Zhai does not specifically teach “wherein the LED light engines are arrayed to form edges of a virtual polygon inside the light engine housing”.
However, Peck teaches “wherein the LED light engines (162) are arrayed to form edges of a virtual polygon (see Fig. 7) inside the light engine housing (106)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the polygonal light engine assembly configuration taught by Peck in order to permit an open frame network that allows air to pass between light engines instead of just around them, thus improving cooling (Peck paragraph 54).
With respect to claim 14:	Zhai teaches “wherein air flowing through the plurality of air flow channels substantially does not enter the light engine housing and is substantially isolated from the light engines (paragraph 35)”.
With respect to claim 15:	Zhai teaches “wherein the light engine housing includes a generally hollow stem segment (11) which connects the light engine housing to the driver housing (see Fig. 5) to permit wiring to connect the light engine housing to one or more LED driver circuits in the driver housing (paragraph 32)”.

With respect to claim 19:	Zhai teaches a light engine housing (2), comprising: a body (202); a wall extending around an outer perimeter of the body (204), the wall and the body defining an interior space (205) in which a plurality of LED light engines are positioned (32); and a plurality of air flow channels (24) located on an outer side of the wall such that the plurality of air flow channels are separated from the plurality of LED light engines by the wall (see Fig. 4), wherein the body includes a top surface (sere Fig. 5), the top surface of the body being disposed between the LED light engines (see Fig. 5) and a driver housing (9).
Zhai does not teach that the top surface of the light engine housing is flat.
However, Peck teaches that the top surface (180) of the light engine housing (106) is flat (see Fig. 3).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by using only fins protruding from the sides of the light engine housing as Peck teaches in order to provide convection of heat to the outside environment (Peck paragraph 24) while obtaining a reduction in size, weight, and cost (Peck paragraph 30).
With respect to claim 20:	Zhai teaches “wherein the plurality of air flow channels extend (see Fig. 4) from the wall to an outer rim (23)”.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Peck as applied to claims 1, 5 above, and further in view of Ohno et al. (US 2016/0084474 A1) and Peck.
With respect to claim 6:	Zhai in view of Peck teaches “the luminaire of claim 5 (see above)”.
Zhai does not specifically teach “wherein each of the reflector assemblies comprise a wedge section and a parabolic section”.
However, Ohno teaches “wherein each of the reflector assemblies (17+14) comprise a wedge section (17e) and a parabolic section (14b)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).
Zhai does not specifically teach “the reflector assemblies are configured in an arrangement of a polygon”.
However, Peck teaches “the reflector assemblies (154) are configured in an arrangement of a polygon (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the polygonal reflector assembly configuration taught by Peck in order to permit an open frame network that allows air to pass between light engines instead of just around them, thus improving cooling (Peck paragraph 54).

s 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Peck as applied to claims 1, 8 above, and further in view of Ohno.
With respect to claim 9:	Zhai in view of Peck teaches “the luminaire of claim 8 (see above)”.
Zhai does not specifically teach “wherein a majority of LED light engines in the luminaire are located proximate to the radially interior side of the wall”.
However, Ohno teaches “wherein a majority of LED light engines (12) in the luminaire (10) are located proximate to (see Fig. 1) the radially interior side (16c) of the wall (16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai by placing the LED light engines proximate to the radially interior side of the wall as taught by Ohno in order to reduce unevenness in brightness (Ohno paragraph 5).
With respect to claim 11:	Zhai in view of Peck teaches “the luminaire of claim 5 (see above)”.
Zhai does not specifically teach “wherein each reflector assembly includes at least one parabolic section and at least one wedge shaped part”.
However, Ohno teaches “wherein each reflector assembly includes at least one parabolic section (14b) and at least one wedge shaped part (17e)“.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).

Ohno teaches “wherein the parabolic section includes an aperture (11) to allow some direct LED light in downward directions (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).
With respect to claim 13:	Zhai does not specifically teach “wherein the plurality of reflector assemblies receive light from the LED light engines and reflect the received light such that at least some reflected light rays intersect within the interior space of the housing”.
However, Ohno teaches “wherein the plurality of reflector assemblies receive light from the LED light engines and reflect the received light such that at least some reflected light rays intersect within the interior space of the housing (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the reflector assembly configuration of Ohno in order to reduce unevenness in brightness in the emitted light (Ohno paragraph 32).

s 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Peck as applied to claims 1, 15 above, and further in view of Erdener (US 2017/0167695 A1).
With respect to claim 16:	Zhai teaches “the luminaire of claim 15 (see above)”.
Zhai does not specifically teach “further comprising a locking device to permit selective rotation and/or inhibit unwanted rotation of the light engine housing relative to the driver housing”.
However, Erdener teaches “further comprising a locking device (542) to permit selective rotation and/or inhibit unwanted rotation (paragraph 96) of the light engine housing (533) relative to the driver housing (565)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the luminaire of Zhai with the locking screw of Erdener in order to permit rotation and lock the luminaire in place after rotating (Erdener paragraph 96).
With respect to claim 17:	Zhai does not specifically teach “wherein the locking device comprises a locking set screw or pin which locks the side of the stem segment against the driver housing to secure one of mechanical and thermal contact of the stem segment to the driver housing”.
However, Erdener teaches “wherein the locking device comprises a locking set screw or pin which locks the side of the stem segment against the driver housing to secure one of mechanical and thermal contact of the stem segment to the driver housing (paragraph 96)”.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875            
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875